318 S.W.3d 793 (2010)
William D. DAVIS, Appellant/Movant,
v.
STATE of Missouri, Respondent.
No. ED 94040.
Missouri Court of Appeals, Eastern District, Division Five.
August 31, 2010.
*794 Brocca Smith, St. Louis, MO, for appellant.
Chris Koster, Jamie P. Rasmussen, Jefferson City, MO, for respondent.
Before: GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
William D. Davis appeals from the motion court's judgment denying his motion to reopen his postconviction case. We have reviewed the briefs of the parties and the record on appeal and conclude the motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2010).